Title: To James Madison from James Jay, 7 June 1811
From: Jay, James
To: Madison, James


Dear Sir,
New York June 7. 1811
When the just measures of Government meet with so much opposition as they do at present, it becomes the duty of every friend to his Country to support them. With this view I acquaint you that there are persons in this City and other parts of the State, who are taking measures, on a large Scale, to introduce British goods from Canada into the adjacent States. One part of the Scheme is to fix Agents for the purpose in Montreal and other convenient places. This hint I hope may enable you to defeat or at least diminish the impending Evil. It would be best not to mention my name on the occasion; and this I suggest, not from any personal consideration, for I care not if this Letter should be published, but lest it may prevent me from getting further information on the subject.
I hope you enjoy good health, and should you continue to possess that blessing, I have no doubt but our Country will triumph over her foreign and domestic Enemies. With great regard, I remain Dear Sir Your Very humble Servt.
James Jay
